In an action for a divorce and ancillary relief, the defendant appeals, as limited by her brief, from stated portions of a judgment of the Supreme Court, Queens County (Gartenstein, J.H.O.), dated May 9, 2002, which, inter alia, credited the plaintiff’s testimony as to the value of certain jewelry and tools, and declined to award maintenance to her.
Ordered that the judgment is affirmed insofar as appealed from, with costs.
The Supreme Court properly credited the plaintiffs testimony as to the value of certain jewelry and tools, since he was familiar with the items, and the defendant did not challenge that testimony at the trial (see Maher v Maher, 196 AD2d 530 [1993]; Griffin v Griffin, 115 AD2d 587 [1985]; Fassett v Fassett, 101 AD2d 604 [1984]).
The Supreme Court providently exercised its discretion in declining to award maintenance to the defendant (see Domestic Relations Law § 236 [B] [6]; Majauskas v Majauskas, 61 NY2d 481, 494 [1984]; Walker v Walker, 255 AD2d 375 [1998]). Testimony at the trial indicated that the defendant was capable of working, despite her claim of disability (see Ortiz v Ortiz, 267 AD2d 991 [1999]), and that she misappropriated substantial assets of the marriage (see Domestic Relations Law § 236 [B] [6] [a] [9]). Furthermore, the defendant received a substantial distributive award pursuant to the judgment, which also supports the denial of an award of maintenance (see Militana v Militana, 280 AD2d 529 [2001]).
*666The defendant’s remaining contentions are without merit. Santucci, J.P., Krausman, Cozier and Mastro, JJ., concur.